Citation Nr: 0405211	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the cervical spine, currently rated as 40 
percent disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




REMAND

The veteran had active service from August 1950 to March 
1952.

The Board notes that the veteran has been represented in his 
appeal by a private attorney, R. Edward Bates.  This 
attorney's authority to represent claimants before the VA was 
revoked, effective in July 2003.  The veteran was given 
notice of this development in a letter of December 2003.  He 
was also given a number of options regarding representation, 
and was asked to return a pre-addressed envelope indicating 
his choice of representation.  He was asked to respond in 30 
days of the date of the letter, and informed that the Board 
would assume he wanted to represent himself and proceed with 
his appeal if he hailed to respond.  The veteran has chosen 
not to respond to this letter and the Board will assume that 
he wishes to represent himself in this appeal.  

The veteran submitted VA Form 21-4192 (Request for Employment 
Information in Connection with Claim for Disability Benefits) 
in June 2002.  The veteran's employer reported that the 
veteran had mandatory retirement due to age and health, with 
action by the EEOC (Equal Employment Opportunity Commission).  
This information triggers an obligation on VA's part to 
provide notice to the veteran asking his to report whether 
the EEOC action used medical information and if so, an 
attempt to obtain that medical information.

In June 2002, the veteran returned the VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) that the RO furnished him 
with a long list of healthcare providers attached.  The RO's 
May 2002 letter instructed that he must use a separate form 
for each provider and give complete addresses to enable VA to 
assist him.  The veteran returned one VA form authorizing the 
release of information to VA; however, he attached a list to 
the form with 12 different non-VA/non-service health-care 
providers.  The veteran did not use a separate form for each 
provider and give complete addresses for each provider he 
listed.  The Court has indicated that "[T]he 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (emphasis in original) (remanding 
case to Board for assistance and cautioning veteran who had 
submitted long list of doctors that his right to assistance 
was limited to help obtaining evidence relevant to his 
claim).  The veteran's cooperation with VA's effort to assist 
him is now mandated by regulation.  38 C.F.R. 
§ 3.159(c)(1)(i) (2003).  The veteran should again be asked 
to provide medical information relevant to his claim in a 
manner that will allow VA to properly and expediently assist 
him in the development of evidence that may support his 
claims.

The veteran's cervical spine is rated as intervertebral disc 
syndrome.  The rating criteria for spine disease and injury, 
including intervertebral disc syndrome, have changed since 
the veteran's last VA examination.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5293 (2003); 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  The veteran's June 2002 examination was done without 
review of his claims file or other medical information.  
Another spine examination is necessary to gather information 
responsive to the new rating criteria.

The Board must also defer the issues of increased rating for 
PTSD and entitlement to TDIU until further development 
reveals whether the EEOC has pertinent medical records and 
the veteran cooperates with VA's efforts to assist him by 
providing useful authorization for VA to obtain medical 
records on his behalf from those healthcare providers who 
have treated him for service-connected conditions.

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his claims, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to his claims.  The 
VCAA notice issued to the veteran is deficient.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, 
this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000 are completed.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002).  Any notice given the 
veteran pursuant to section 5103(b)(1) 
must satisfy the timing requirements of 
the statute as articulated in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  
The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in his or her possession that pertains to 
the claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  Request the veteran to report whether 
the EEOC action in his employment that 
terminated in August 2000 concerned 
medical matters relevant to any of his 
claims on appeal, and if so, obtain those 
records.  NOTE: the veteran's 
authorization for release of information 
is not required to obtain records from 
the U.S. EEOC.  38 U.S.C.A. § 5106 (West 
2002).

3.  Provide the veteran several VAF 21-
4142s and again inform him that VA will 
and can only assist him to obtain private 
medical records to substantiate his 
claims for those healthcare providers for 
whom he provides VA individual, fully 
completed authorization.  Specifically 
request information about any physician 
who has ordered bed rest and treatment 
for intervertebral disc syndrome of his 
cervical spine.

4.  Schedule the veteran for a VA 
examination of the cervical spine. 
Provide the examiner with the claims file 
to review to assess the course of the 
veteran's disorder as relates to flare-
ups and changes of functional impairment 
over time.  The examiner is to identify 
any chronic orthopedic and neurologic 
signs and symptoms resulting from 
intervertebral disc syndrome, ranges of 
motion of the cervical spine, the 
frequency and duration of any flare-ups 
of cervical spine symptoms and whether 
and how much additional loss of function 
due to pain, painful motion, diminished 
strength or excess fatigability 
accompanies flare-ups.

5.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case, 
including current versions of the rating 
schedule for the spine, and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




